United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-1276
                      ___________________________

                           United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

  Jesus F. Almeida-Olivas, also known as Chaparro, also known as Chuy, also
                       known as Jose Almeida-Olivas

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                            Submitted: July 20, 2015
                              Filed: July 21, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       Jesus Almeida-Olivas directly appeals after he pleaded guilty to federal drug
charges, pursuant to a plea agreement, and the district court1 sentenced him within the
calculated Guidelines range. His counsel has moved to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), raising challenges to the
reasonableness of the sentence that was imposed.

       The written plea agreement in this case contains an appeal waiver, and after
careful de novo review, see United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010),
we will enforce the appeal waiver. The claims raised in this appeal fall within the
scope of the waiver; Almeida-Olivas’s testimony at the plea hearing shows that he
entered into the plea agreement, and the appeal waiver, knowingly and voluntarily;
and dismissing the appeal based on the waiver will not result in a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc).

      Further, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. This appeal is dismissed, and we grant counsel’s motion to withdraw.
                       ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-